ITEMID: 001-87560
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF FYODOROV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Karel Jungwiert;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Volodymyr Butkevych;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1930 and resides in the town of Zhovti Vody, Dnipropetrovsk region, Ukraine.
5. On an unspecified date the applicant instituted three separate sets of proceedings in the Zhovti Vody Town Court of Dnipropetrovsk Region against his employer, a State-owned company, the Zhovti Vody Construction Department (Жовтоводське управління будівництва), for salary arrears and other payments.
6. On 13 December 2000 and 31 July 2001 the court found for the applicant and awarded him a total of 4,694.11 Ukrainian hryvnyas (UAH). On 12 March 2002 the court dismissed the applicant’s third claim as time-barred.
7. In 2001 the Zhovti Vody Town Bailiffs’ Service initiated enforcement proceedings.
8. The applicant received UAH 2,142, but the remainder of the awards remains unpaid.
9. On 5 October 2004 the Ministry of Fuel and Energy liquidated the debtor enterprise and the writs of enforcement were transferred to the liquidation commission.
10. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
